OPINION
BY THE COURT:
Submitted on motion of appellee to dismiss the appeal for the reason that ño Bill of Exceptions aas been filed in the trial court though more than forty days have elapsed since the rendering of the judgment in the trial court; to-wit, April 18, 1939.
It appears- that no Bill of Exceptions has been filed with the trial court and more than forty days' have elapsed' since the overruling of the motion for new trial.
We find among' the 'papers in this case no assignments of errors. However, there is a notice of appeal which would answer the purpose of assignments of errors consisting of eight branches. An examination of these grounds discloses that no one of them will be- exemplified unless a Bill of Exceptions is before this Court.
It follows .that although the motion to dismiss may not- be sustained the judgment will, be - affirmed. Heffner v Zeier, 9 Abs 622; Hoke v State ex Payne, 20 Abs 517; Kennedy v Mancini, 23 Abs 529.
HORNBECK, PJ, GEIGER & BARNES, JJ, concur.